Name: Commission Regulation (EEC) No 1045/89 of 21 April 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 486/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /12 Official Journal of the European Communities 22. 4. 89 COMMISSION REGULATION (EEC) No 1045/89 of 21 April 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 486/89 3 of the Appendix to Annex I to Commission Regulation (EEC) No 4103/88 of 23 December 1988 fixing the monetary compensatory amounts applicable in the agri ­ cultural sector and certain coefficients and rates required for their application (8), as last amended by Regulation (EEC) No 1044/89f); Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (10), as last amended by Regulation (EEC) No 3521 /88 ("^ stipu ­ lates that monetary compensatory amounts may be fixed in advance only if the export refund is fixed in advance ; whereas the absence of refunds for the meat in question means that this requirement cannot be met ; whereas for the sake of impartiality it should in this instance be suspended so that advance fixing of the monetary compensatory amounts can be permitted ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (12), as last amended by Regulation (EEC) No 1028/89 (13) ; whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 486/89 ( 14) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold substantial stocks of boned intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question and it is appropriate therefore to offer this meat for sale in accordance with Commission Regulations (EEC) No 2539/84 and (EEC) No 2824/85 0 ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 3182/88 Q ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds period ­ ically fixed in the beef and veal sector ; whereas, for the same reason, the additional code 7034 referred to in Part HAS ADOPTED THIS REGULATION : Article 1 1 . Part of the stocks of boned intervention beef held by the intervention agencies of Denmark, France, Ireland, Italy and the United Kingdom shall be sold. This meat shall be for export. (  ) OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3. 1989, p. 43. (8) OJ No L 364, 30. 12. 1988, p. 1 . (') See page 9 of this Official journal . (10) OJ No L 310, 21 . 11 . 1985, p. 22. (") OJ No L 307, 12. 11 . 1988, p. 28 . ( ,2) OJ No L 55, 1 . 3 . 1988, p. 1 . (13) OJ No L 110, 21 . 4. 1989, p . 12.H OJ No L 57, 28 . 2. 1989, p. 5 . (3) OJ No L 238, 6. 9 . 1984, p. 13 . 0 OJ No L 170, 30 . 6 . 1987, p. 23. (j OJ No L 268, 10 . 10 . 1985, p. 14 . 0 OJ. No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 283, 18 . 10 . 1988, p. 13 . 22. 4. 89 Official Journal of the European Communities No L 111 / 13  the application for advance fixing must be accom ­ panied by the contract of sale,  the export licence may be used for intervention meat only,  Section 18 (a) of the export licence shall carry the following entry in one of the Community languages :  VÃ ¡iido Ã ºnicamente para carnes de intervenciÃ ³n vendidas con arreglo al Reglamento (CEE) n ° 1045/89  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 1045/89 Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tions (EEC) No 2539/84 and (EEC) No 2824/85. However by way of derogation from Article 3 (2) of Regulation (EEC) No 2824/85 authorization to repack may also be given for meat stored outside the Member State of the intervention agency holding it. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. 2. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 27 April 1989 . 4. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 The products specified in Article 1 must be exported within six months of the date of conclusion of the contract of sale .  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkauf gemÃ ¤Ã  der Verordnung (EWG) Nr. 1045/89  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹S. 1045/89  Valid only for intervention meat sold under Regu ­ lation (EEC) No 1045/89  Seulement valable pour les viandes d intervention vendues sous rÃ ¨glement (CEE) n0 1045/89  Valido esclusivamente per carni di intervento . vendute a norma del regolamento (CEE) n. 1045/89  Uitsluitend geldig voor vlees uit de interventie ­ voorraden dat wordt verkocht in het kader van Verordening (EEG) nr. 1045/89  Apenas vÃ ¡lido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n ? 1045/89. Article 5 Regulation (EEC) No 569/88 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item 42 and footnote are added : '42 Commission Regulation (EEC) No 1045/89 of 21 April 1989 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (42V Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 600 per 100 kilograms of the meat referred to under 1 (a), 3 (a) and 4 (a) in Annex I,  ECU 400 per 100 kilograms of the meat referred to under 1 (b), 2 (b), 3 (b), 4 .(b) and 5 (b) in Annex I. Article 4 In the case of the meat referred to under 1 (b), 2 (b), 3 (b), 4 (b) and 5 (b) in Annex I : (a) no export refund shall be granted ; (b) additional code 7034 referred to in Part 3 of Annex I to Regulation (EEC) No 4103/88 shall apply ; and (c) by way of derogation from Article 2 ( 1 ) of Regulation (EEC) No 3155/85 the monetary compensatory amount may be fixed in advance . In cases where use is made of the option specified at (c) :  the application for advance fixing must be lodged at the same time as the application for the export licence, (42) OJ No L 111 , 22. 4. 1989, p 12.. Article 6 Regulation (EEC) No 486/89 is hereby repealed. Article 7 0 OJ No L 99, 10 . 4. 1981 , p. 38 . This Regulation shall enter into force on 27 April 1989. No L 111 / 14 Official Journal of the European Communities 22. 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1989. For the Commission Ray MAC SHARRY Member of the Commission 22. 4. 89 Official Journal of the European Communities No L 111 /15 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio minimo expresado en ecus por tonelada (*)  Mindstepriser i ECU/ton (')  Mindest ­ preise, ausgedrÃ ¼ckt in ECU/Tonne (l)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (')  Minimum prices expressed in ECU per tonne (')  Prix minimaux exprimÃ ©s en ecus par tonne (')  Prezzi minimi espressi in ECU per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (')  PreÃ §o mÃ ­nimo expresso em ECU por tonelada (') 1 . DANMARK 2. FRANCE 3. IRELAND a) MÃ ¸rbrad med bimÃ ¸rbrad 6 000 b) Caisse B 850 a) Cube rolls 3 400 Filet med entrecÃ ´te Jarret 1 100 b) Shins / shanks 1 100 og tyndsteg 2 300 Caisse A 1 200 Plates / flanks 850 InderlÃ ¥r med kappe 2 275 Forequarters 1 200 Tykstegsfilet med kappe 2 275 Briskets 1 100 Klump med kappe 2 275 YderlÃ ¥r med lÃ ¥rtunge 2 275 b) Bryst og slag 850 Ãvrigt kÃ ¸d af forfjerdinger 1 200 4. ITALIA 5. UNITED KINGDOM a) Roastbeef 2 500 Scamone 2 200 Fesa esterna 2 200 Noce 2 200 b) Shins and shanks 1 100 Clod and sticking 1 200 Ponies 1 200 Pony parts 1 100 Thin flanks 850 Forequarter flanks 850 Briskets 1 100 Foreribs 1 250 Hindquarter skirt 900 Striploin flank 800 b) Geretto pesce 900 Collo sottospalla 1 000 Spalle geretto 900 Panci 800 Petto 900 Sottospalla 1 000 Collo 1 000 (') Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79. (') Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79. (*) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. ('.) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (') Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79 . (') Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. (') Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79. No L 111 /16 Official Journal of the European Communities 22. 4. 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K tlf. 01 15 41 30, telex 15137 DK, telefax 01 926 948 FRANGE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01)78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro 81 , 1-00185 Roma Tel . 47 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302